DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-6 and 9-12 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 08/25/2020 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1A-1B) in the reply filed on 05/02/2022 is acknowledged.
Applicant's election with traverse of Group I (Claims 1-13) in the reply filed on 05/02/2022 is acknowledged.  The traversal is on the grounds that the proposed basis for restriction of Groups I, II, and II are not present in the claims and that the subject matter of the claims in each group do not present a search burden for the Examiner. This is not found persuasive for the following two reasons. First, when analyzing the proposed basis for restriction between the groups, the claims encompassed by the groups are considered as a whole. Therefore, Group II does in fact recite “mixing the measured amount of the mixture with a liquid to form a slurry” in claim 17, which shows that the process of Group II is distinct from the product of Group I and the process of Group III. Second, the inventions at least require different search strategies or search queries to properly search the prior art for the different limitations encompassed by each group. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-8 and 13-35 are withdrawn from further consideration, by the Applicant, pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the phrase "bovine liver powder" in line 2. This is a double inclusion of “bovine liver powder” in line 2 of claim 2. The Examiner suggests changing “bovine liver powder” to --the bovine liver powder--.
Claim 3 recites the phrase "cricket protein powder" in line 2. This is a double inclusion of “cricket protein powder” in line 2 of claim 2. The Examiner suggests changing “cricket protein powder” to --the cricket protein powder--.
Claim 12 recites the phrase "a formed mixture" in line 2. This is a double inclusion of “a mixture” in line 1 of claim 1. The Examiner suggests changing “a formed mixture” to --the formed mixture--.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-12 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Baensch (GB 1244196).
In regard to claim 1, Baensch discloses a reformatted insect food product comprising a measured amount of a mixture of at least one nutrient source suitable for an aquatic organism formed into a dispensable unit (Fig. 4, Page 1 line 50 – Page 2 line 19, and Claim 1, where there is a reformatted insect food product (made of insects and bovine liver) that is a mixture of at least one nutrient source suitable for an aquatic organism formed into a dispensable unit 4).
In regard to claim 2, Baensch discloses the reformatted insect food product of claim 1, wherein the at least one nutrient source comprises at least one of cricket protein powder, bovine liver powder, or Tetramin (Fig. 4, Page 2 lines 55-78, and Claim 1, where the at least one nutrient source is made of at least bovine liver powder (freeze dried beef liver) and Tetramin).
In regard to claim 9, Baensch discloses the reformatted insect food product of claim 1, wherein the mixture further comprises a dissolvable binding substance formulated to dissolve at a predetermined rate (Fig. 4, Page 1 lines 50-62, and Page 2 lines 55-78, where the mixture has a dissolvable binding substance (at least has a binding substance of gelatin which at least dissolves in water) formulated to dissolve at a predetermined rate (mixture at least dissolves at a predetermined rate and can hold together for at least 3 hours)).
In regard to claim 10, Baensch discloses the reformatted insect food product of claim 9, wherein the dissolvable binding substance comprises at least one of a starch, a sugar, an agar, a gelatin, or a pectin (Fig. 4 and Page 2 lines 55-78, where the dissolvable binding substance is made of at least a gelatin).
In regard to claim 11, Baensch discloses the reformatted insect food product of claim 9, wherein the dissolvable binding substance is biologically inert (Fig. 4 and Page 2 lines 55-78, where the dissolvable binding substance is made of at least gelatin or gum arabic which are known to be biologically inert substances).
In regard to claim 12, Baensch discloses the reformatted insect food product of claim 9, wherein the dissolvable binding substance coats an outer surface of a formed mixture (Fig. 4, Page 1 lines 37-46, and Page 2 lines 69-78, where the dissolvable binding substance (bonding and adhesive agents) at least coats an outer surface 6 of a formed mixture 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baensch (GB 1244196) in view of Lin et al. (WO 2018195590) and Dossey (U.S. Pub. 20150132433).
In regard to claim 3, Baensch discloses the reformatted insect food product of claim 2. Baensch does not the mixture comprises substantially 50% bovine liver powder. Lin et al. discloses the mixture comprises substantially 50% bovine liver powder (Page 8 lines 3-7, where the mixture is at least 50% bovine liver powder). Baensch and Lin et al. are analogous because they are from the same field of endeavor which include reformatted food products. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Baensch such that the mixture comprises substantially 50% bovine liver powder in view of Lin et al. The motivation would have been to provide a nutrient source that has a high percentage of proteins, vitamins, and fatty acids which are at least necessary for the growth of an organism. 
Baensch does not disclose the mixture comprises substantially 50% cricket protein powder. Dossey discloses the mixture comprises substantially 50% cricket protein powder (Paragraphs [0016-0017], [0024], and [0084], where the mixture comprises substantially 50% cricket protein powder based on weight of the composition). Baensch and Dossey are analogous because they are from the same field of endeavor which include reformatted food products. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Baensch such that the mixture comprises substantially 50% cricket protein powder in view of Dossey. The motivation would have been to provide a nutrient source that has a high enough concentration of protein to facilitate optimal growth of an organism. Furthermore, cricket protein powder is a cheap and environmentally sustainable alternative to other widely available complete protein sources.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baensch (GB 1244196) in view of Lin et al. (WO 2018195590).
In regard to claim 4, Baensch discloses the reformatted insect food product of claim 1. Baensch does not the mixture is encased in a dissolvable capsule. Lin et al. discloses the mixture is encased in a dissolvable capsule (Page 6 line 18 - Page 7 line 9, where the mixture is at least encased in a dissolvable capsule (made of biodegradable material such as glucose or synthetic polymers)). Baensch and Lin et al. are analogous because they are from the same field of endeavor which include reformatted food products. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Baensch such that the mixture is encased in a dissolvable capsule in view of Lin et al. The motivation would have been to allow the food product to be slowly released as the capsule dissolves or degrades in the water over time.
In regard to claim 5, Baensch as modified by Lin et al. discloses the reformatted insect food product of claim 4, wherein the dissolvable capsule is formulated to dissolve at a predetermined rate (Lin et al., Page 6 line 18 - Page 7 line 9, where the dissolvable capsule is formulated to dissolve (glucose is water soluble) at least at a predetermined rate).
In regard to claim 6, Baensch as modified by Lin et al. discloses the reformatted insect food product of claim 4, wherein the dissolvable capsule is biologically inert (Lin et al., Page 6 line 18 - Page 7 line 9, where the dissolvable capsule can be made of biologically inert material such as a synthetic polymers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of food products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647